Park, C. J.
This case depends upon the construction to be given to the deed to the plaintiff’s grantors of June 1st, 1807. That deed conveyed a tract of land by particular description to the grantees, their heirs and assigns, and then proceeded as follows: “ And also the right, privilege and benefit of opening a ditch on our land in the most convenient place, twelve feet wide, with proper and convenient room to throw the earth, to convey the Avater from the Willimantic river to the aforesaid premises, for the purpose of carrying a grist-mill, saw-mill, and any other water works that may be *377erected oil the premises; and also the like liberty is hereby given to said grantees to open a sufficient and proper ditch to drain the water from the above premises to the said river; said ditch to be made in the most convenient place, doing the least damage.”
The case finds that the plaintiff is the owner of all the rights conveyed by the deed; that when the deed was given the grantors owned a tract of land bounded westerly for about three fourths of a mile on Willimantic river; that from the upper to the lower line of this tract there was a fall of about fourteen feet and four inches in the river; that the premises conveyed lay outside of and contiguous to this tract, and were of much smaller extent; that the grantees Avent into possession of the premises conveyed, built a mill upon them, and used all the fall of the river in the running of the mill, draAving the Avater from it at the upper end of the tract and returning it at the loAver end, and that from the time the deed was given to the present time all the fall has been so used by the original grantees and those holding under them.
We think the construction which the parties themselves have put upon the deed for this long period, under which the plaintiff and his grantors have claimed and used the entire fall from the upper to the lower end of the tract, is the proper one.
The deed contains no reservation of the fall, no limitation 0 of the right conveyed, but on the contrary uses language adapted to a conveyance of the entire fall on the grantors’ land. The grantees had the right to take the water of the river to their mill from the upper line of the grantors’ land as they did, and return it to the river at the lower extremity of their land, for by the terms of the deed they Avere required to consult only their own convenience in the matter.
Besides this, the entire fall of the riArer on the grantors’ land was only fourteen feet and some inches, scarcely enough for one mill privilege. Obviously, if only a part of the fall was conveyed there would be almost a certainty of loss. There could have been therefore no motive on the part of *378the grantees to purchase anything less than the entire fall, but a strong motive to the contrary. That such mast have been their intention is therefore not only probable, but the practical construction of the deed given to it at the time shows that both parties so then understood it.
There is no error in the judgment appealed from. •
In this opinion the other judges concurred.